DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments with respect to claims 1-4 have been fully considered.
Applicant Argument:
Applicant disagree with the purpose of the through hole 21 in Nagashima is complete different from of the present invention. The purpose is reducing electrical noises transmitted from the circuit board or so forth to a cover member. Applicant find the rejection is based on the improper use of hindsight reconstruction.
Examiner’s response:
Examiner does not agree with applicant argument, as the through hole has multiple purposes.  It commonly known in the art having reference portion with through hole is penetrated.  In response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill before the effective filing date, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper. In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).  For this reason rejection is still maintained.
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Samejima et al. (US. 2018/0072016 A1) in view of Nagashima et al. (US. 2013/0033098 A1).
In Regards to Claim 1:
Samejima teaches a resin molded product (1) comprising: 
a plate portion (40) having a plate-like shape and having assembly locations (10, 20, 30) in which a 5mating member (60, 71, 80) is assembled on both surfaces of the plate portion (40) in a plate thickness direction; 
a reference portion (35) provided on one surface of the plate portion (40) and used for alignment with the mating member (60, 71, 80); 
and 
Samejima does not teach a through hole which penetrates the reference portion in the plate thickness direction and opens on the both surfaces of the plate portion.

Nagashima teaches a through hole (See Reproduced Drawing 1) which penetrates the reference portion (20) in the plate thickness direction and opens on the both surfaces of the plate portion (11).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Nagashima's teaching of the use of the through hole which penetrates the reference portion as a modification in the Samejima resin molded product in order to provide an electronic control unit which is capable of effectively reducing the electrical noises transmitted from the circuit board or so forth to a cover member. (Nagashima, Paragraph 9).  
In Regards to Claim 2:
Samejima teaches the resin molded product according to claim 1, wherein the reference portion (35) has a columnar shape extending in the plate thickness direction, and 
Samejima does not teach the through hole opens at an extending end of the reference portion and extends in the 15plate thickness direction to open on the other surface of the plate portion.
Nagashima teaches the through hole (See Reproduced Drawing 1) opens at an extending end of the reference portion (20) and extends in the 15plate thickness direction to open on the other surface of the plate portion (11).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Nagashima's teaching of the use of the through hole which penetrates the reference portion as a modification in the Samejima resin molded product in order to provide an electronic control unit which is capable of effectively reducing the electrical noises transmitted from the circuit board or so forth to a cover member. (Nagashima, Paragraph 9).
In Regards to Claim 3:
Samejima teaches the resin molded product according to claim 1, wherein the plate portion (40) further includes a terminal (50) provided so as to extend in the plate thickness direction at the assembly location (20) on the other surface.

    PNG
    media_image1.png
    811
    767
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claim 4, these limitations, in combination with remaining limitations of claim 4, are neither taught nor suggested by the prior art of record.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831